Gaynor, J.:
The trespass of Christ was not the defendant’s tort; he did not direct or instigate it. If after conveying to the plaintiff the defend*184ant had sold the timber to Christ the ease would be different (Wall v. Osborn, 12 Wend. 40). But as it is the defendant did nothing after he conveyed to the plaintiff and put her in possession to authorize the trespass. The subsequent entry of Christ cannot be made the act of the defendant through his bill of sale to Christ It creates no privity between the plaintiff and the defendant, nor does the defendant’s breach of his contract with Christ. •
The judgment should be affirmed.
Jenks, Hooker, High and Miller, JJ., concurred.
Judgment affirmed, with costs.